OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


            OFF8G8AL BUSINESS              '                    .^"S
            STATE ©F TEXAS/f^|1
            PENALTY F0K §§"o9f,                                02 1M
 3/4/2015
             PRIVATE USE                                        504279596      MAR06   2015
 JACKSON, JAMES EDWARDS-                                       Bailed from ziW.Re747644f04
 This is to advise that the Court has'denied withoj,       written order the application for
 writ of habeas corpus.
                                                                            Abel Acosta, Clerk

                               JAMES EJ2WARDS JACKSON
                               20002 GflERRY OAKS LANE
                               HUMjZLE, TX 77346
                                                                               I A




                                                                                                 ^
AMRS3B        ?3^B           Miiil-1M'Plrll',hl-"''iillilii'MHill!'l'-H1killM1,i1'